Name: 87/200/EEC: Commission Decision of 10 March 1987 amending Decision 84/248/EEC authorizing the Federal Republic of Germany to adopt, when introducing into its territory plants or plant products, special plant health provisions laid down for home-grown production of certain fruit plants intended for planting (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  means of agricultural production
 Date Published: 1987-03-21

 Avis juridique important|31987D020087/200/EEC: Commission Decision of 10 March 1987 amending Decision 84/248/EEC authorizing the Federal Republic of Germany to adopt, when introducing into its territory plants or plant products, special plant health provisions laid down for home-grown production of certain fruit plants intended for planting (Only the German text is authentic) Official Journal L 079 , 21/03/1987 P. 0060 - 0060*****COMMISSION DECISION of 10 March 1987 amending Decision 84/248/EEC authorizing the Federal Republic of Germany to adopt, when introducing into its territory plants or plant products, special plant health provisions laid down for home-grown production of certain fruit plants intended for planting (Only the German text is authentic) (87/200/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organsms harmful to plants or plant products (1), as last amended by Council Directive of 2 March 1987 (2), and in particular Article 18 (2) thereof, Whereas, under Article 11 (1) of Directive 77/93/EEC, plants, plant products or other objects are not subject, at the time of their introduction into the territory of a Member State from another Member State, to prohibitions or restrictions relating to plant health measures, except where provided for in that Directive; Wheres, under Article 18 (2) of the abovementioned Directive, the Member States may be authorized to adopt, when introducing into their territory plants or plant products, special health provisions in so far as such measures are also laid down for home-grown production; Whereas the Federal Republic of Germany by the 'Verordnung zur von Viruskrankheiten im Obstbau' of 26 July 1978 (3), as amended by 'Verordnung' of 22 November 1979 (4) has introduced special plant health measures for the marketing of certain fruit plants intended for planting; Whereas by Decision 84/248/EEC (5) the Commission authorized the Federal Republic of Germany to apply the measures also to products introduced into its territory from other Member States; Whereas this authorization was granted on a temporary basis for a period expiring on 31 December 1986, but subject to a possible extension, pending the definition of a Community certification scheme for fruit-plant propagating material; Whereas the Community certification scheme has not yet been defined; whereas the other circumstances which justified this authorization have not changed; Whereas therefore the authorization should be extended for a further period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 84/248/EEC, '31 December 1986' is hereby replaced by '31 December 1988'. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 March 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) Not yet published in the Official Journal. (3) Bundesgesetzblatt, part I, p. 1120. (4) Bundesgesetzblatt, part I, p. 1948. (5) OJ No L 130, 16. 5. 1984, p. 27.